Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
An examiner's amendment to the record appears below. Should the changesand/or additions be unacceptable to applicant, an amendment may be filed as provided by37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted nolater than the payment of the issue fee. 
Claim 8:

  	line 1, replaced “claim 3” with –claim 1--.

ALLOWANCE

The following is an Examiner's Statement of Reasons for Allowance:
The applicant's amendment filed on 5/23/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-2, 4-11 and 13-20 are allowed because the prior art of record fails to disclose that:
-a superconducting electrode positioned on the dielectric film and over the superconducting layer as combined in claims 1 and 10.
- a first chip that includes a superconducting qubit positioned on a first electric substrate: and a second chip bonded to the first chip as combined in claims 16-20.

CONCLUSION

Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745. The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988. 
/DINH T LE/Primary Examiner, Art Unit 2842